 



Joint Venture Agreement

 

THIS AGREEMENT (the “Agreement) is made as of the 22nd day of June, 2018, by and
between REACH Genetics, Inc., a Nevada Corporation (the “First Party”), and
Ohana Agricultural Resources, LLC, a Domestic Limited Liability Company
registered in Hawaii (the “Second Party”), and Jaroma, LLC, a Domestic Limited
Liability Company registered in Hawaii (the “Third Party”), collectively (the
“Parties”).

 

WHEREAS the First Party is engaged in the business of the production and sales
of essential oils and producing and selling Legal Industrial Hemp related
products;

 

WHEREAS the Second Party is engaged in the business of the production and sales
of essential oils products and focusing on the benefits to the Hawaiian people.

 

WHEREAS the Third Party is engaged in the business of producing Legal Industrial
Hemp products for the construction industry.

 

WHEREAS the Parties wish to join together in a joint venture for the purpose of
the production and sales of essential oils products and producing Legal
Industrial Hemp products for the construction industry with a focus on the
benefits to the Hawaiian people.

 

NOW THEREFORE BE IT RESOLVED, in consideration of the mutual covenants,
promises, warranties and other good and valuable consideration set forth herein,
the Parties agree as follows:

 

  1. Formation. The joint venture formed pursuant to this Agreement (the “Joint
Venture”) shall do business under the name Hiwahiwa Ola, Inc., and shall have
its legal address at 54-058 Hauula Homestead Rd, Hauula, HI 96717. The Joint
Venture shall be considered in all respects a joint venture between the Parties,
and nothing in this Agreement shall be construed to create a partnership or any
other fiduciary relationship between the Parties.         2. Joint Venture
Interests. Upon execution of this Agreement, the Parties shall each own the
following interests in the Joint Venture:

 

  a. REACH Genetics, Inc. 51.0%     b. Ohana Agricultural Resources, LLC 24.5%  
  c. Jaroma, LLC 24.5%  

 

  3. Purpose. The Joint Venture shall be formed for the purpose of the
production and sales of essential oils products and producing Legal Industrial
Hemp products for the construction industry with a focus on the benefits to the
Hawaiian people.         4. Contributions.

 

  1. The Parties shall each make an initial contribution to the Joint Venture
according to the following terms:

 



   1

 



 

  i. First Party’s Contribution: By July 1, 2018, Reach Genetics, Inc will
contribute 200 bottles of CBD oil with a potential retail value of $12,000.  
ii. Second Party’s Contribution: Physical address and Office space to conduct
daily business related to the start-up and secure storage of Hiwahiwa Ola and/or
products. Provide in-kind advisory and consultant on Hawaiian Cultural practices
and integration of non-endemic medicinal and/or non-medicinal products. valued
at $6000 - $12,000   iii. Third Party’s Contribution: Office space at Waialua
Sugar Mill, 300sf including Wi-Fi, bathroom adjacent, parking, meeting room,
shop and storage space at Waialua Sugar Mill - 800sf including electrical and
water service, Wi-Fi, next door to office pickup truck for deliveries, flatbed
truck for large deliveries. Nick sales - 8 hours a week; Clerical - 16 hours per
week as needed.

 

  5. Finances. Bank accounts shall be established by Hiwahiwa Ola, Inc., into
which the financial contributions of the Parties shall be deposited, for use in
the set-up, operation, and administration of the Joint Venture.         6.
Funding. In the event that the Joint Venture requires additional funds to be
contributed to it by the Parties, such additional contributions shall be made in
the following proportion: The First Party shall contribute 51%; the Second Party
shall contribute 24.5% and the Third Party shall contribute 24.5%.         7.
Management. The management of the Joint Venture shall be established and agreed
upon by the Parties with proportionate voting rights as established in Section 2
above. The Corporation, Hiwahiwa Ola, Inc., shall be established with Cynthia
Boerum, President; Sadrian Chee, Vice-President; Nicholas Denzer,
Vice-President; Jeffrey Hranicka, Secretary and Treasurer. The Parties will vote
and put in place at a minimum an operating CEO and COO to manage business
activities.         8. No Exclusivity. No Party shall be obligated to offer any
business opportunities or to conduct business exclusively with another Party by
virtue of this Agreement.         9. Term. This Agreement shall remain in full
force and effect, for a period of three years from the date of this Agreement
(the “Initial Term”). Upon the expiration of the Initial Term, the Agreement
shall be automatically renewed for successive periods of one year each (each, a
“Renewal Term”), unless any Party gives written notice of termination to the
other Party’s at least 30 days prior to (but in no case more than 60 days prior
to) the expiration of the Initial Term or of any Renewal Term. At any time, this
Agreement may also be terminated by mutual written consent of the Parties. If
this Agreement either expires or is terminated, the Joint Venture shall be
terminated as well, and all Parties’ obligations under this Agreement with
respect to the operation and administration of the Joint Venture shall no longer
have force or effect.         10. Right of First Refusal. In the event that any
Party desires to dispose of any or all of its Ownership Interest in the Joint
Venture, whether by sale, gift, or operation of law, to any third party, the
Non-Selling Parties will have the Right of First Refusal, in accordance with
their proportion(s) of ownership of the Joint Venture, to acquire any or all of
the Selling Party’s Ownership Interest. The value of the Selling Party’s
ownership interest will be established by an independent third-party appraisal
within thirty days following receipt by the Non-Selling Parties of a written
Notice of Intent to Sell or Dispose.

 

   2

 

 



  11. Confidentiality. Any information pertaining to either Party’s business to
which the other Party is exposed as a result of the relationship contemplated by
this Agreement shall be considered to be “Confidential Information.” Neither
Party may disclose any Confidential Information to any person or entity, except
as required by law, without the express written consent of the affected Party.  
      12. Further Actions. The Parties hereby agree to execute any further
documents and to take any necessary actions to complete the formation of the
Joint Venture.         13. Assignment. No Party may assign or transfer their
respective rights or obligations under this Agreement without prior written
consent from the other Party’s. Except that if the assignment or transfer is
pursuant to a sale of all or substantially all of a Party’s assets or is
pursuant to a sale of a Party’s business, then no consent shall be required. In
the event that an assignment or transfer is made pursuant to either a sale of
all or substantially all of the Party’s assets or pursuant to a sale of the
business, then written notice must be given of such transfer within 10 days of
such assignment or transfer.         14. Governing Law. This Agreement shall be
construed in accordance with, and governed in all respects by, the laws of the
State of Hawaii, without regard to conflicts of law principles.         15.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.         16. Severability. If any part or parts of this
Agreement shall be held unenforceable for any reason, the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is deemed invalid or unenforceable by any court of competent
jurisdiction, and if limiting such provision would make the provision valid,
then such provision shall be deemed to be construed as so limited.         17.
Notice. Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service, addressed as follows:

 

  If to First Party: REACH Genetics, Inc.     4800 Baseline Road     Unit
E104-#345     Boulder, CO 80303           And copies to:     REACH Genetics,
Inc.     8600 171st Place     Tinley Park, IL 60487-2298

 

   3

 

 



  If to Second Party: Ohana Agricultural Resources, LLC     c/o Sadrian Chee    
54-058 Hauula Homestead Rd.     Hauula, HI 96717         If to Third Party:
Jaroma, LLC     c/o Nicholas Denzer     68-671 Crozier Drive     Waialua, HI
96791

 



  17. Headings. The headings for section herein are for convenience only and
shall not affect the meaning of the provisions of this Agreement.         18.
Entire Agreement. This Agreement constitutes the entire agreement between First
Party, Second Party and Third Party, and supersedes any prior understanding or
representation of any kind preceding the date of this Agreement. There are no
other promises, conditions, understandings or other agreements, whether oral or
written, relating to the subject matter of this Agreement.

 

(Remainder of this page is intentionally blank)

 

   4

 

 

[image_002.jpg]

 



   5

 

 

[image_003.jpg]



 

   6

 

 

[image_004.jpg]

 



   7

 

